Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 30, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160515                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PETER DEFILIPPIS,                                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160515
                                                                    COA: 348326
                                                                    Wayne CC: 17-013274-AV
  REDFORD POLICE DEPARTMENT,
           Defendant-Appellee,
  and
  DEPARTMENT OF CIVIL RIGHTS,
          Appellee.

  _____________________________________/

          On order of the Court, the application for leave to appeal the August 13, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 30, 2020
           b0622
                                                                               Clerk